1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     5510 So. Fort Apache Rd, Suite 30
6    Las Vegas, NV 89148
     Phone: (702) 856-7430
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15   Attorneys for Plaintiff

16                               UNITED STATES DISTRICT COURT
17                                       DISTRICT OF NEVADA
18
     CAROLE DEANGELIS,                                  Case No.: 2:19-cv-00690-JCM-VCF
19
                    Plaintiff,
20
     vs.                                JOINT MOTION TO EXTEND TIME TO
21                                      FILE STIPULATION OF DISMISSAL OF
22   EQUIFAX INFORMATION SERVICES, LLC; TRANS UNION LLC
     TRANS UNION, LLC; and WELLS FARGO
23   HOME MORTGAGE,                     [FIRST REQUEST]

24                  Defendants.
25
            Plaintiff Carole Deangelis (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”

26   or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move

27   jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (45) forty-five:
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 1
1           1.      The Parties settled this matter on July 11, 2019 [ECF Dkt. 24].
2
            2.      The Parties are currently working on finalizing their Settlement Agreement.
3
            3.      The Parties request and extension of forty-five days to file their Stipulation of
4
     Dismissal of Trans Union to allow them additional time to finalize the settlement agreement.
5

6           4.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than

7    October 28, 2019.
8
          DATED September 11, 2019.
9
      KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
10
      /s/ Shaina R. Plaksin                             /s/ Trevor Waite
11    Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
12    Nevada Bar No. 12796                              Nevada Bar No. 6228
      Miles N. Clark, Esq.                              Trevor Waite, Esq.
13    Nevada Bar No. 13848                              Nevada Bar No. 13779
      Shaina R. Plaksin, Esq.                           Email: kbonds@alversontaylor.com
14    Nevada Bar No. 13935                              Email: twaite@alversontaylor.com
15    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               Counsel for Defendant
16    Email: shaina.plaksin@knepperclark.com            Trans Union LLC

17    HAINES & KRIEGER LLC
18    David H. Krieger, Esq.
      Nevada Bar No. 9086
19    Email: dkrieger@hainesandkrieger.com
      Counsel for Plaintiff
20
                 ORDER GRANTING EXTENSION OF TIME FOR PARTIES TO FILE
21
                      STIPULATION OF DISMISSAL OF TRANS UNION LLC
22
     IT IS SO ORDERED.
23
                                           _________________________________________
24                                         UNITED STATES MAGISTRATE JUDGE
25
                                           DATED this 25th day of September, 2019.
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION
     LLC[FIRST REQUEST] - 2
